

Exhibit 10.3


EXECUTION VERSION
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Fourth Amendment”), dated as of August 21, 2017 among American Airlines, Inc.,
a Delaware corporation (the “Borrower”), American Airlines Group Inc., a
Delaware corporation (the “Parent” or the “Guarantor”), the Existing Revolving
Lenders (as defined below) party hereto, Standard Chartered Bank (“SCB”),
Sumitomo Mitsui Banking Corporation (“SMBC”), Texas Capital Bank, N.A. (“TCB”
and together with SMBC and SCB, the “New Revolving Lenders”) and Citibank N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) and as an
issuing lender (in such capacity, an “Issuing Lender”). Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined shall
have the respective meanings provided such terms in the Credit Agreement
referred to below.
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantor, the lenders from time to time party
thereto, the Administrative Agent and certain other parties thereto are parties
to that certain Amended and Restated Credit and Guaranty Agreement, dated as of
April 20, 2015 (as amended by that certain First Amendment to Amended and
Restated Credit and Guaranty Agreement, dated as of October 26, 2015, as further
amended by that certain Second Amendment to Amended and Restated Credit and
Guaranty Agreement, dated as of September 22, 2016, as further amended by that
certain Third Amendment to Amended and Restated Credit and Guaranty Agreement,
dated June 14, 2017 and as further amended, amended and restated, supplemented
or otherwise modified to but not including the Fourth Amendment Effective Date
as defined below, the “Credit Agreement”);
WHEREAS, pursuant to Section 2.28(b) of the Credit Agreement, the Borrower may
make a Revolver Extension Offer to all Revolving Lenders holding Revolving
Commitments under the Credit Agreement to extend the maturity date of each such
Revolving Lender’s Revolving Commitment;
WHEREAS, the Borrower hereby (i) requests that each Revolving Lender that is a
party to the Credit Agreement immediately prior to the Fourth Amendment
Effective Date (each, an “Existing Revolving Lender”) extend the maturity of
such Existing Revolving Lender’s Revolving Commitment pursuant to, and in
accordance with the terms of, Section 2.28(b), (c), (d) and (e) of the Credit
Agreement and this Fourth Amendment (with such request constituting a Revolver
Extension Offer for purposes of the Credit Agreement) and requests that the
Administrative Agent waive any applicable notice period otherwise required
thereby and (ii) specifies as the Minimum Extension Condition for such Revolving
Extension Offer that all such Revolving Commitments be subject to the Revolving
Extension contemplated hereby;




 
 
 




--------------------------------------------------------------------------------




WHEREAS, the Existing Revolving Lenders are willing to extend the maturity date
of their respective Revolving Commitments, subject to and on the terms and
conditions set forth herein and in Section 2.28(b), (c), (d) and (e) of the
Credit Agreement;
WHEREAS, the undersigned Existing Revolving Lenders and New Revolving Lenders
desire to reallocate the Revolving Commitments among themselves (the
“Reallocation”) and that each Revolving Lender will hold such Revolving
Commitment as is set out opposite its name on Schedule 1;
WHEREAS, the Borrower, the Administrative Agent, the undersigned Existing
Revolving Lenders and New Revolving Lenders wish to amend the Credit Agreement
to provide for certain other modifications to the Credit Agreement, in each
case, on the terms and subject to the conditions set forth herein; and
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE - Reallocation of Revolving Commitments. On the Fourth Amendment
Effective Date, the Borrower, the Existing Revolving Lenders and the New
Revolving Lenders agree that (1) there shall be an automatic termination of the
total Revolving Commitments in excess of $1,000,000,000; (2) there shall be an
automatic adjustment to the Revolving Commitment Percentage of each Revolving
Lender in the aggregate LC Exposure (if any) to reflect the new Revolving
Commitment Percentage of each Revolving Lender in the aggregate LC Exposure (if
any) and (3) each New Revolving Lender shall become a Revolving Lender under the
Credit Agreement (as amended hereby).
SECTION TWO - Extension of Revolving Facility. On the Fourth Amendment Effective
Date (immediately after giving effect to the Reallocation contemplated in
Section One), the Credit Agreement is modified as follows:
(a)    The definition of “Applicable Margin” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“Applicable Margin” shall mean (a) with respect to Revolving Loans (i) that are
Eurodollar Loans, 2.25% per annum and (ii) that are ABR Loans, 1.25% per annum
and (b) with respect to 2017 Replacement Term Loans (i) that are Eurodollar
Loans, 2.00% per annum and (ii) that are ABR Loans 1.00% per annum.
(b)    The definition of “Revolving Facility Maturity Date” appearing in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
““Revolving Facility Maturity Date” shall mean, with respect to (a) Revolving
Commitments that have not been extended pursuant to Section 2.28(b), but
including Revolving Commitments extended or made available pursuant to the
Fourth Amendment, October 13, 2022 and (b) with respect to Extended Revolving
Commitments extended after the Fourth Amendment Effective Date (as defined in
the Fourth Amendment), the


2
 
 
 




--------------------------------------------------------------------------------




final maturity date therefor as specified in the applicable Extension Offer
accepted by the respective Revolving Lender or Revolving Lenders.”;
(c)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definition in appropriate alphabetical order:
““Fourth Amendment” shall mean the Fourth Amendment to this Agreement, dated as
of August 21, 2017.”;
(d)    The definition of “Revolving Commitment” is hereby amended by deleting
the last sentence of said definition in its entirety and inserting in lieu
thereof the following new sentence:
“The aggregate amount of the Total Revolving Commitments as of the Fourth
Amendment Effective Date (as defined in the Fourth Amendment) is
$1,000,000,000.”; and
(e)    “Annex A” of the Credit Agreement is hereby amended and restated in its
entirety in the form attached hereto as Schedule 1.
Notwithstanding anything in this Fourth Amendment or the Credit Agreement to the
contrary, the Administrative Agent hereby waives the minimum notice required by
Section 2.28(e) of the Credit Agreement in connection with the Revolver
Extension to be effected pursuant to this Fourth Amendment.
SECTION THREE -     The parties hereto agree that, as of the Fourth Amendment
Effective Date (as defined below) and in connection with the Fourth Amendment:
(a)    each of Citigroup Global Markets Inc. (“Citi”), Barclays Bank PLC
(“Barclays”), Credit Suisse Securities (USA) LLC (“CS Securities”), Deutsche
Bank Securities Inc. (“DBSI”), Goldman Sachs Lending Partners LLC (“GSLP”),
Industrial and Commercial Bank of China Limited, New York Branch (“ICBC”),
JPMorgan Chase Bank, N.A. (“JPMCB”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“ML”), Morgan Stanley Senior Funding, Inc. (“MS”), BNP Paribas
Securities Corp. (“BNP Securities”), Credit Agricole Corporate and Investment
Bank (“CA-CIB”), SCB, SMBC, U.S. Bank National Association (“US Bank”), and TCB
shall be designated as, and perform the roles associated with, a joint lead
arranger and bookrunner;
(b)    each of Citi, Barclays, CS Securities, DBSI, GSLP, ICBC, JPMCB, ML, and
MS shall be designated as, and perform the roles associated with, a syndication
agent; and
(c)    each of BNP Securities, CA-CIB, SCB, SMBC, US Bank, and TCB shall be
designated as, and perform the roles associated with, a documentation agent.
SECTION FOUR - Conditions to Effectiveness. The provisions of Sections One and
Two of this Fourth Amendment shall become effective on the date (the “Fourth
Amendment Effective Date”) when each of the following conditions specified below
shall have been satisfied:


3
 
 
 




--------------------------------------------------------------------------------




(a)    the Borrower, the Guarantor, the Administrative Agent, each Issuing
Lender, each Existing Revolving Lender and each New Revolving Lender shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered the same to Milbank, Tweed, Hadley & McCloy LLP, 28 Liberty
Street, New York, NY 10005, attention: Dylan Scher;
(b)    all reasonable invoiced out-of-pocket expenses incurred by the Revolving
Lenders and the Administrative Agent pursuant to Section 10.04 of the Credit
Agreement (including the reasonable and documented fees, charges and
disbursements of counsel) and all accrued and unpaid fees, owing and payable
(including any fees agreed to in connection with this Fourth Amendment) shall
have been paid to the extent invoiced at least two (2) Business Days prior to
the Fourth Amendment Effective Date (or such shorter period as may be agreed by
the Borrower);
(c)    the Borrower shall have paid (or caused to be paid), for the account of
each Revolving Lender, a one time, non-refundable fee equal to the amount set
forth in that certain Revolving Lenders’ fee letter, among the Revolving Lenders
and the Borrower, dated as of the Fourth Amendment Effective Date;
(d)    the Administrative Agent shall have received a customary written opinion
of Latham & Watkins LLP, special counsel for Parent, the Borrower and the
Guarantor addressed to the Administrative Agent and the Revolving Lenders party
hereto, and dated the Fourth Amendment Effective Date;
(e)    the Borrower shall have paid to the Administrative Agent (for the account
of the Existing Revolving Lenders) all fees and interest accrued pursuant to
Sections 2.07, 2.15, 2.16, 2.20 and 2.21 of the Credit Agreement in respect of
the Revolving Facility to, and including, the Fourth Amendment Effective Date,
whether or not then due and payable under the terms of the Credit Agreement;
(f)    the condition to the Revolving Extension effected pursuant to this Fourth
Amendment set forth in Section 2.28(b)(i) of the Credit Agreement shall have
been satisfied;
(g)    the Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary (or similar Responsible Officer), dated the
Fourth Amendment Effective Date (i) certifying as to the incumbency and specimen
signature of each Responsible Officer of the Borrower and the Guarantor
executing this Fourth Amendment or any other document delivered by it in
connection herewith (such certificate to contain a certification of another
Responsible Officer of that entity as to the incumbency and signature of the
Responsible Officer signing the certificate referred to in this clause (g)),
(ii) attaching each constitutional document of each Loan Party or certifying
that each constitutional document of each Loan Party previously delivered to the
Administrative Agent has not been amended, supplemented, rescinded or otherwise
modified and remains in full force and effect as of the date hereof, (iii)
attaching resolutions of each Loan Party approving the transactions contemplated
by the Fourth Amendment and (iv) attaching a certificate of good standing for
the Borrower and the Guarantor of the state of such entity’s incorporation or
formation, dated as of a recent date, as to the good standing of that entity (to
the extent available in the applicable jurisdiction);


4
 
 
 




--------------------------------------------------------------------------------




(h)    the Administrative Agent shall have received evidence that the Third
Amendment to that certain Amended and Restated Credit and Guaranty Agreement
dated the date hereof, among, inter alios, the Borrower and Deutsche Bank AG New
York Branch as administrative agent and the Second Amendment to that certain
Credit and Guaranty Agreement, dated as of the date hereof, among, inter alios,
the Borrower and Barclays Bank PLC as administrative agent have, or will
contemporaneously with the Fourth Amendment Effective Date, become effective;
and
(i)    the Administrative Agent shall have received an Officer’s Certificate
certifying (A) the truth in all material respects of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents (other
than representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a)
and 3.19 of the Credit Agreement) as though made on the date hereof, or, in the
case of any such representation and warranty that relates to a specified date,
as though made as of such date; provided, that any representation or warranty
that is qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects as of the applicable date; and provided, further, that
for purposes of this clause (i), the representations and warranties contained in
(i) Section 3.04(a) of the Credit Agreement shall be deemed to refer to Parent’s
Annual Report on Form 10-K for 2016 filed with the SEC (as amended) and all
Quarterly Reports on Form 10-Q or Current Reports on Form 8-K that have been
filed since December 31, 2016 by Parent with the SEC (as amended) and (ii)
Section 3.05(a) of the Credit Agreement shall be deemed to refer to the audited
consolidated financial statements of Parent and its Subsidiaries for the fiscal
year ended December 31, 2016, included in Parent’s Annual Report on Form 10-K
for 2016 filed with the SEC (as amended) and the unaudited consolidated
financial statements of Parent and its Subsidiaries for the fiscal quarters
ended March 31, 2017 and June 30, 2017, and (B) as to the absence of any event
occurring and continuing, or resulting from this Fourth Amendment on, the Fourth
Amendment Effective Date, that constitutes a Default or Event of Default.
SECTION FIVE - No Default; Representations and Warranties. In order to induce
the Revolving Lenders and the Administrative Agent to enter into this Fourth
Amendment, the Borrower represents and warrants to each of the Revolving Lenders
and the Administrative Agent that, on and as of the date hereof after giving
effect to this Fourth Amendment, (i) no Default or Event of Default has occurred
and is continuing or would result from giving effect to this Fourth Amendment
and (ii) the representations and warranties contained in the Credit Agreement
and the other Loan Documents (other than representations and warranties set
forth in Sections 3.05(b), 3.06, 3.09(a) and 3.19 of the Credit Agreement) are
true and correct in all material respects on and as of the date hereof with the
same effect as if made on and as of the date hereof or, in the case of any
representations and warranties that expressly relate to an earlier date, as
though made as of such date; provided, that any representation or warranty that
is qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects as of the applicable date; and provided, further, that
for purposes of this Section Five, the representations and warranties contained
in (i) Section 3.04(a) of the Credit Agreement shall be deemed to refer to
Parent’s Annual Report on Form 10-K for 2016 filed with the SEC (as amended) and
all Quarterly


5
 
 
 




--------------------------------------------------------------------------------




Reports on Form 10-Q or Current Reports on Form 8-K that have been filed since
December 31, 2016 by Parent with the SEC (as amended) and (ii) Section 3.05(a)
of the Credit Agreement shall be deemed to refer to the audited consolidated
financial statements of Parent and its Subsidiaries for the fiscal year ended
December 31, 2016, included in Parent’s Annual Report on Form 10-K for 2016
filed with the SEC (as amended) and the unaudited consolidated financial
statements of Parent and its Subsidiaries for the fiscal quarters ended March
31, 2017 and June 30, 2017.
SECTION SIX - Confirmation. The Borrower and the Guarantor hereby confirm that
all of their obligations under the Credit Agreement (as amended hereby) are and
shall continue to be, in full force and effect. The parties hereto (i) confirm
and agree that the term “Obligations” and “Guaranteed Obligations” as used in
the Credit Agreement and the other Loan Documents, shall include, without
limitation, all obligations of the Borrower with respect to the Revolving
Commitments (as extended pursuant to this Fourth Amendment) and all obligations
of the Guarantor with respect of the guarantee of such obligations,
respectively, and (ii) reaffirm the grant of Liens on the Collateral to secure
the Obligations (as extended and increased pursuant to this Fourth Amendment)
pursuant to the Collateral Documents.
SECTION SEVEN -     Reference to and Effect on the Credit Agreement. On and
after the Fourth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended by this Fourth Amendment. The Credit Agreement and each of
the other Loan Documents, as specifically amended by this Fourth Amendment, are
and shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. This Fourth Amendment shall be deemed to be a “Loan
Document” for all purposes of the Credit Agreement (as amended hereby) and the
other Loan Documents. The execution, delivery and effectiveness of this Fourth
Amendment shall not, except as expressly provided herein, operate as an
amendment or waiver of any right, power or remedy of any Lender or any Agent
under any of the Loan Documents, nor constitute an amendment or waiver of any
provision of any of the Loan Documents.
SECTION EIGHT - Execution in Counterparts. This Fourth Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Fourth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Fourth Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Fourth Amendment.
SECTION NINE - Governing Law. THIS FOURTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION TEN - Miscellaneous.    (a) The provisions set forth in Sections 10.03,
10.04, 10.05(b)-(d), 10.09, 10.10, 10.11, 10.13, 10.15, 10.16 and 10.17 of the
Credit Agreement


6
 
 
 




--------------------------------------------------------------------------------




are hereby incorporated mutatis mutandis herein by reference thereto as fully
and to the same extent as if set forth herein.
(b)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Fourth Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Revolving Facility as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]


7
 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered as of the day and year first above written.
AMERICAN AIRLINES, INC., as the Borrower
By: /s/ Amelia G. Anderson    
    Name: Amelia G. Anderson
    Title: Assistant Treasurer
AMERICAN AIRLINES GROUP INC., as Parent and Guarantor
By: /s/ Amelia G. Anderson    
    Name: Amelia G. Anderson
    Title: Assistant Treasurer


Fourth Amendment to Amended and Restated Credit and Guaranty Agreement (LHR)




--------------------------------------------------------------------------------




CITIBANK N.A.,
as Administrative Agent
By: /s/ Joseph Shanahan    
Name: Joseph Shanahan
Title: Vice President






Fourth Amendment to Amended and Restated Credit and Guaranty Agreement (LHR)




--------------------------------------------------------------------------------





Schedule 1
ANNEX A
Lenders and Commitments
Name of Bank
Revolving Commitment
LC Commitment
[*CTR]
[*CTR]
$300,000,000
[*CTR]
[*CTR]
--
[*CTR]
[*CTR]
--
[*CTR]
[*CTR]
--
[*CTR]
[*CTR]
--
[*CTR]
[*CTR]
--
[*CTR]
[*CTR]
--
[*CTR]
[*CTR]
--
[*CTR]
[*CTR]
--
[*CTR]
[*CTR]
--
[*CTR]
[*CTR]
--
[*CTR]
[*CTR]
--
[*CTR]
[*CTR]
--
[*CTR]
[*CTR]
--
[*CTR]
[*CTR]
--
[*CTR]
[*CTR]
--
Total
$1,000,000,000
$300,000,000









[*CTR]=[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

